IN THE COURT OF APPEALS OF IOWA

                                   No. 14-1750
                            Filed December 24, 2014


IN THE INTEREST OF Q.M.,
Minor Child,

Q.M., Father,
      Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Pottawattamie County, Gary K.

Anderson, District Associate Judge.



      A father appeals from the order terminating their parental rights.

AFFIRMED.



      Marti Sleister, Omaha, Nebraska, for appellant mother.

      Roberta Megel, Council Bluffs, for appellant father.

      Thomas J. Miller, Attorney General, Kathrine Miller-Todd, Assistant

Attorney General, Matthew Wilber, County Attorney, and Dawn Landon,

Assistant County Attorney, for appellee State.

      Sara E. Benson, Council Bluffs, for minor child.



      Considered by Danilson, C.J., and Doyle and Tabor, JJ.
                                             2


DANILSON, C.J.

       The father appeals from the order terminating his parental rights to his

child, Q.T.M.1 The juvenile court terminated the father’s parental rights pursuant

to Iowa Code sections 232.116(1)(b), (d), (e), and (i) (2013). On appeal, the

father contends the State failed to prove the statutory grounds for termination by

clear and convincing evidence. After reviewing the record, we find the father has

failed to maintain meaningful contact with Q.T.M., as defined by section

232.116(1)(e), and we affirm the order terminating his parental rights.

I. Background Facts and Proceedings.

       Q.T.M. was born in May 2007. By the time of the termination hearing in

September 2014, he had been removed from his parents’ care five times.

Although the father called and wrote letters to Q.T.M. weekly during the

pendency of the case, the father testified he had not seen Q.T.M. since he

moved to Indiana in September 2012. The father moved after he was charged

with domestic violence against the mother. A warrant for his arrest was issued in

October 2012 and was still active at the time of the termination hearing. Because

of the warrant, the father refused to return to Iowa during the pendency of the

case—participating in the various hearings through telephone calls rather than in

person. The Iowa Department of Human Services (DHS) recommended that the

father participate in anger management and a batterer’s education program. A

substance abuse evaluation recommended the father attend outpatient classes


1
  The mother filed a separate, timely notice of appeal on October 22, 2014. However,
the mother failed to file a petition on appeal within fifteen days, pursuant to Iowa Rule of
Appellate Procedure 6.201(2). As a result, our supreme court issued an order on
November 26, 2014, dismissing the mother’s appeal.
                                           3


and attend one-on-one sessions with a therapist.           The father claimed to be

attending various programs and classes throughout the case, but he failed to

sign the provided releases or provide verifiable information to DHS regarding his

participation.   Additionally, DHS’s Interstate Compact on the Placement of

Children (ICPC) placement request was denied after a home study of the Indiana

residence where the father was residing.2

II. Standard of Review.

       Our review of termination decisions is de novo. In re P.L., 778 N.W.2d 33,

40 (Iowa 2010).      We give weight to the juvenile court’s findings, especially

assessing witness credibility, although we are not bound by them. In re D.W.,

791 N.W.2d 703, 706 (Iowa 2010). An order terminating parental rights will be

upheld if there is clear and convincing evidence of grounds for termination under

section 232.116.     Id. Evidence is “clear and convincing” when there are no

serious or substantial doubts as to the correctness of the conclusions of law

drawn from the evidence. Id.

III. Discussion.

       Iowa Code chapter 232 termination of parental rights follows a three-step

analysis. P.L., 778 N.W.2d at 39. The court must first determine whether a

ground for termination under section 232.116(1) has been established. Id. If a

ground for termination has been established, the court must apply the best-

interest framework set out in section 232.116(2) to decide if the grounds for


2
   The Indiana Department of Child Services’ denial letter stated, “Due to [the father’s]
lack of independent housing and lack of employment/financial resources to provide for
the needs of his son we are not recommending placement of the child . . . with his father
. . . at this time.”
                                        4

termination should result in termination of parental rights.       Id.   Finally, if the

statutory best-interest framework supports termination of parental rights, the

court must consider if any of the statutory exceptions set out in section

232.116(3) weigh against the termination of parental rights. Id.

      When the juvenile court terminates parental rights on more than one

statutory ground, we may affirm the order on any ground we find supported by

the record. D.W., 791 N.W.2d at 707. Iowa Code section 232.116(1)(e) provides

that termination may be ordered when the child has been adjudicated a child in

need of assistance, has been removed from the physical custody of the parent

for a period of at least six consecutive months, and there is clear and convincing

evidence the parent has not maintained significant and meaningful contact with

the child during the previous six months and has made no reasonable efforts to

resume care of the child.

      The father maintains that the State failed to prove by clear and convincing

evidence that he did not maintain “significant and meaningful contact” with

Q.T.M. Specifically, he contends, as the DHS caseworker corroborated, he was

in touch with his son weekly during the pendency of the case.

      Iowa Code section 232.116(1)(e)(3) defines significant and meaningful

contact as:

      [I]nclud[ing] but not limited to the affirmative assumption by the
      parents of the duties encompassed by the role of being a parent.
      This affirmative duty, in addition to financial obligations, requires
      continued interest in the child, a genuine effort to complete the
      responsibilities prescribed in the case permanency plan, a genuine
      effort to maintain communication with the child, and requires that
      the parents establish and maintain a place of importance in the
      child’s life.
                                          5


Other than testimony that he gave Q.T.M. a five dollar bill for his birthday, there is

no evidence the father has supported his son financially since he moved to

Indiana. Although the father claimed to be attending classes and therapy for

substance abuse and batterer’s education, he failed to sign releases and offer

verifiable information to establish he was in fact doing so. Additionally, the father

had an active warrant for his arrest in Iowa that needed to be taken care of and

the ICPC home study was denied.           The father has remained in contact by

telephone and in writing with Q.T.M. during the pendency of the case, but we

cannot say he has made a genuine effort to complete the responsibilities

prescribed in the case permanency plan. There was also no genuine effort to

personally visit with Q.T.M. where the excuse is clearly premised upon avoidance

of an arrest warrant.

       We find there is clear and convincing evidence the grounds for

termination, pursuant to section 232.116(1)(e), have been met.            There is no

evidence that it would be in the child’s best interest within the meaning of section

232.116(2) to maintain a parent-child relationship with the father. Indeed, the

father does not identify any reason why it would be in Q.T.M.’s best interest to

defer termination of the father’s parental rights.        Finally, the father does not

contend any of the exceptions or factors against termination apply in this case.

Upon our de novo review, we conclude no exception or factor in section

232.116(3) applies to make termination unnecessary.             We affirm the district

court’s order terminating the father’s parental rights.

       AFFIRMED.